Citation Nr: 0809264	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period prior to June 10, 2005, and as 
50 percent disabling on and after.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran has been represented by 
various Veterans Service Organizations throughout the appeal 
period; however, the veteran revoked his most recent 
representative's authority to act via a statement dated in 
March 2007.  In that statement the veteran expressed that he 
would be representing himself.

In a June 2007 decision, the Board determined that no 
increased rating for PTSD was warranted.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in September 2007, a representative 
of the VA's General Counsel filed an Appellee's Motion for 
Remand (Motion).  It was moved therein that the June 2007 
decision be vacated and the matter remanded to the Board.  In 
a November 2007 Order, the Court granted the Motion and 
remanded the matter to the Board for further development and 
adjudication.  The Court has essentially vacated the June 
2007 Board decision.  The Board will reconsider the veteran's 
appeal on a de novo basis below.  

The veteran has submitted additional private evidence since 
the last Board decision.  He has requested that the matter be 
readjudicated and that he has no more evidence to submit.  In 
view of the holdings below, and the fact that the increases 
make no difference, the Board will proceed with adjudication 
as the veteran has requested, and it is concluded there is no 
prejudice to the veteran.




FINDING OF FACT

The veteran's PTSD was primarily manifested by daily 
intrusive thoughts, daily flashbacks, occasional panic 
attacks and depression, distressing dreams as often as three 
times a week, sleep disturbance, irritability, exaggerated 
startle response, avoidance behavior, and some audio and 
illusionary experiences to June 10, 2005, and was manifested 
by these symptoms with an increase in depression and panic 
attacks, and some additional psychotic symptoms such as angry 
and violent outbursts as of June 10, 2005.  At no time during 
the appeal has there been a demonstration of total 
occupational and social impairment with gross impairment in 
thought, persistent delusions or hallucinations or grossly 
inappropriate behavior.  Complete disorientation as to time, 
place, memory or relatives has not been shown.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an evaluation of 50 percent, but no more, prior 
to June 10, 2005, for PTSD, have been met; the criteria for 
an evaluation of 70 percent, but no more, as of June 10, 
2005, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2007).     


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
July 2003 meant to inform him how to substantiate a claim for 
service connection for PTSD.  That claim was subsequently 
granted and the veteran appealed the disability rating 
assigned.  The veteran was sent another, post-decisional, 
notification letter in May 2005.  This letter told the 
veteran that to substantiate his claim for an increased 
evaluation he needed to submit evidence that showed his 
disability had gotten worse.  The veteran was given examples 
of relevant medical and lay evidence that he may submit when 
he was told VA would make reasonable efforts to get records 
not held by a Federal agency.  The letter indicated that 
these records included records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  He was also notified of his and VA's 
respective duties for obtaining evidence and asked to submit 
evidence and/or information in his possession to the AOJ.  
The veteran was not told to submit evidence about the effect 
that worsening has on his employment and daily life and was 
not told (at that time) that should an increase in disability 
be found a disability rating will be determined by applying 
relevant diagnostic codes.  The Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  Regarding 
notice to submit evidence about the effect that worsening has 
on his employment and daily life, the Board is aware of the 
veteran's statements to VA examiners (which are further 
detailed in the decision below) in which a description was 
made about the effect of the service-connected disability on 
employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant that 
demonstrate an awareness of what was necessary to 
substantiate his claim.  Id., slip op. at 12.  This showing 
of actual knowledge satisfies the first requirement of 
Vazquez-Flores.

As to notification about the assignment of disability ratings 
(third requirement from Vazquez-Flores), during the pendency 
of this appeal, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Board notes that the third and fourth requirements from 
Vazquez-Flores take their roots from element 4 from Dingess-
Hartman.  The May 2005 notification letter did not include 
proper notice as to all of the Dingess/Hartman elements; 
however, the Board finds no prejudice to the veteran.  

The veteran was awarded service connection for PTSD in 
October 2003; therefore, the first three elements are not in 
dispute.  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
Finally, the veteran was given notice as to degrees of 
disability and effective dates in a letter issued in March 
2006, the same month the Court decided Dingess/Hartman and VA 
became aware of its obligation.  The veteran subsequently 
submitted a letter (in March 2006) indicating that he had no 
more information or evidence to submit to substantiate his 
claim and his claim was then readjudicated in December 2006 
when VA issued a supplemental statement of the case.  For 
these reasons, the Board finds that the essential fairness of 
the adjudication has not been affected by any notice errors 
regarding elements 1 through 3 from Dingess/Hartman, and that 
the veteran has been given proper notice of elements 4 and 5 
from Dingess/Harman and the third requirement from Vazquez-
Flores (which was then followed by subsequent readjudication 
of the claim).  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006) (timing-of-notice defect may be 
cured by issuance of content-compliant section 5103(a) notice 
and subsequent redjudication).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, private medical 
records, Vet Center records, service personnel records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  Multiple 
VA examinations were provided in connection with this claim.  

In March 2006 and November 2007, the veteran submitted 
statements indicating that he had no more evidence or 
information to submit to substantiate his claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Vazquez-Flores, supra.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his PTSD has been worse than 
evaluated during the relevant periods.  

At the outset, the Board notes that the discussion in this 
appeal is largely an academic exercise.  Since April 1999, 
(that is before service connection for PTSD had been claimed) 
the veteran has been awarded a total rating for compensation 
purposes.  Thus he is receiving compensation at the 100 
percent rate since that time.  The determination was made on 
the basis of back and bilateral hip pathology.  Thus, it does 
not matter if the veteran's more recently service connected 
PTSD is rated 30, 50, or 70 percent disabling during this 
time.  No additional benefit would accrue.  A higher rating, 
based on special monthly compensation would be for 
consideration if the PTSD were so severe as to warrant a 
single 100 percent schedular rating.  As will be discussed 
herein, there is no basis for such entitlement, so there is 
no way additional benefits would be awarded regardless of the 
discussion herein.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Total occupations and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name - 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the veteran's PTSD as 30 percent 
disabling from July 1, 2003 and as 50 percent disabling from 
June 10, 2005.  After a careful review of the available 
evidence, the Board finds that an increase in the veteran's 
disability evaluations prior to and as of June 10, 2005 is in 
order.  While the veteran's disability may not meet all the 
symptoms listed, with resolution of reasonable doubt in favor 
of the veteran the Board finds that the disability picture 
more nearly approximates the criteria required for a 
50 percent evaluation, but no more, prior to June 10, 2005, 
and a 70 percent evaluation, but no more, as of June 10, 
2005.  See 38 C.F.R. § 4.7.  The preponderance of the 
competent evidence is against a finding that prior to June 
10, 2005, the veteran's PTSD caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and 
that as of June 10, 2005, the veteran's PTSD caused total 
occupational and social impairment.   

The veteran has submitted multiple private medical records 
pertaining to his PTSD.  A June 2003 examination report shows 
a diagnosis of chronic PTSD and states that the veteran 
reported the following symptoms: daily intrusive thoughts, 
frequent distressing dreams as often as three times per week, 
daily flashbacks, distress at exposure to triggers which 
remind him of past trauma, avoidance of conversations or 
topics that remind him of past trauma, detachment from 
others, severe sleep disturbance, irritability and angry 
outbursts, hypervigilance, and exaggerated startle response.  
The veteran admitted that irritability and anger problems 
interfere with his relationship with his wife and family.  
The veteran also reported auditory and visual hallucinations, 
like hearing a door slam.  He has also seen shadows or 
figures in his peripheral vision.  On examination, the 
veteran was pleasant and cooperative, he had normal dress, 
normal speech, and his affect was congruent.  His thought 
process was linear and he had no current hallucinations, 
delusions, suicidal or homicidal ideation.  He was oriented, 
his cognition was grossly intact and his judgment and insight 
fair.  The physician stated that the veteran was unable to 
sustain social and work relationships.  

A March 2004 private psychiatric evaluation report shows that 
the veteran was pleasant and cooperative at that time, and 
that he had normal speech, normal dress, and a slightly 
anxious mood.  His affect was slightly restricted.  January 
2003 progress notes from a Vet Center state that the veteran 
reported having a "temper" sometimes and that one of the 
things he does for fun is help friends.  By the veteran's 
account his memory was okay, but his concentration was fair.

The veteran was afforded 3 VA psychiatric examinations.  The 
first examination was in September 2003.  At this 
examination, the veteran reported having problems with sleep 
and staying more to himself.  He stated that he had intrusive 
thoughts, nightmares once a week, flashbacks once a month, 
and hypervigilance.  He reported that sometimes he is 
anxious, that he does not like crowds, that he is short 
tempered, and that he is easily startled.  He denied suicide 
attempts and panic attacks.  He stated that he lived with his 
wife, had few friends, and that when he feels better he likes 
to go help veterans and go to nursing homes and help old 
people.  He also reported going to church.  

Regarding the veteran's current psychosocial level of 
functioning, the examiner noted that the veteran had limited 
social relationships and not a lot of recreational and 
leisure pursuits.  On examination the veteran was alert, 
cooperative, and casually dressed.  He was in some degree of 
discomfort because of his back, and he answered questions and 
volunteered information.  He had no loose associations or 
flight of ideas, no bizarre motor movements or tics.  His 
mood was a bit tense and his affect appropriate.  He was 
oriented times three, his memory appeared to be good and his 
insight and judgment appeared to be marginal.  Intellectual 
capacity was good.  According to the examination report, the 
veteran stated that his symptoms have affected him in that he 
has "some difficulty in getting along with others."  

The veteran's second VA psychiatric examination was in 
January 2005.  At that examination, the veteran had good 
grooming and personal hygiene.  Interpersonally, he was alert 
and cooperative.  He provided extraneous information and 
concentrated on his impairments throughout the interview.  
Eye contact was good, and mannerisms and facial expression 
were within normal limits.  His mood was observed as euthymic 
with full affect.  The examiner did note that obtaining 
specific symptoms was somewhat difficult as the veteran 
focused on his belief that he can no longer work and that he 
is too irritable to maintain relationships. The veteran 
relayed that he was fired from several jobs for conflict with 
supervisors, although he left his last job because of 
physical problems.  It was specifically stated in the report 
that no memory impairment was noted and that no psychotic 
symptoms were observed.  Thoughts were described as linear 
and goal directed.  Regarding current psychological 
symptomatology, the examiner noted that the veteran reported 
depression because his mother died and his wife left him.  He 
did report problems with irritability, sleep and nightmares.  
He reported yelling at his grand kids, nightmares, 
flashbacks, and avoidance behavior.  He stated that he had 
"very few friends."  He relayed that he spent his days 
visiting veterans and people in the hospital.     

At the veteran's third VA psychiatric examination, in August 
2006, he stated that he does not have friends because they do 
not like his anger and tell him he is crazy.  He again 
reported working with veterans on a volunteer basis.  The 
report reflected that several times the veteran had shoved 
his adult son in confrontations and that he had shoved others 
who came behind him and surprised him.  He reportedly tells 
people to whistle so he knows they are there.  At the 
examination his grooming and personal hygiene were fair and 
his speech loud and mumbled.  His mood was anxious and he was 
oriented times three.  His thought process was described as 
rambling and thought content as unremarkable.  He did not 
have homicidal or suicidal thoughts.  As to memory, he was 
able to keep up with medications independently, but had some 
disorientation and concentration problems while driving on 
occasion.  In addition to the above, the veteran also 
reported hearing someone bang on the door that is not there, 
frequent anger response, nightmares 3 nights per week, being 
startled very easily, feeling detached, and some illusionary 
experiences (like seeing things crawling).  The examiner 
noted that there was some evidence of some psychotic 
symptoms, and also that the veteran had the ability to 
maintain minimum personal hygiene and had no problem with 
activities of daily living.

The veteran has been assigned various Global Assessment of 
Functioning (GAF) scores throughout this appeal.  The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  Although the GAF score does not fit neatly into 
the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995). 

At the veteran's September 2003, January 2005, and August 
2006 VA examinations he was assigned GAF scores of 53, 52, 
and 49 respectively.  The veteran's private treatment records 
show the assignment of GAF scores ranging from 35 to 50.  
Specifically, the veteran's private physicians have assigned 
the following GAF scores:  

DATE
6/0
3
4/0
5
6/0
5
1/0
6
4/0
6
7/0
6
10/0
6
1/0
7
5/0
7
8/0
7
11/0
7
GAF
35
35
35
45
45
45
50
45
40
40
40

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).

When looking at the assignment of GAF scores in aggregate, it 
appears that the veteran's level of psychological, social, 
and occupational functioning would be assigned a GAF score 
somewhere between 40 and 50.  This would reflect serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  GAF scores in this range do not 
necessarily reflect both serious symptoms and serious 
impairment in social, occupational or school functioning.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders Text Revision (4th ed. 
2000).  As the GAF scores do vary in range the Board notes 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

As discussed above the veteran's disability was primarily 
manifested by daily intrusive thoughts, daily flashbacks, 
occasional panic attacks and depression, distressing dreams 
as often as three times a week, sleep disturbance, 
irritability, exaggerated startle response, avoidance 
behavior, and some audio and illusionary experiences to June 
10, 2005, and was manifested by these symptoms with an 
increase in depression and panic attacks, and some psychotic 
symptoms such as angry and violent outbursts as of June 10, 
2005.  The overall GAF scores assigned to the veteran reflect 
serious disability.  

Considering the period prior to June 10, 2005, the Board is 
of the opinion that a 50 percent disability evaluation, but 
no more, is warranted as reduced reliability and productivity 
are suggested by the evidence of record.  For example, the 
January 2005 VA examiner opined that the veteran's disability 
produced difficulty in interpersonal relationships and 
irritability.  There is also evidence of depression and other 
disturbances of motivation and mood.  As such, a 50 percent 
disability evaluation for PTSD prior to June 10, 2005 is 
granted.  However, a higher evaluation is not warranted.  

To begin with, the evidence of record does not show the 
demonstrative symptoms of a 70 percent disability, as listed 
in DC 9440.  See 38 C.F.R. § 4.130, DCs 9411, 9440.  In April 
2005 the veteran denied suicidal ideation, and the other 
evidence of record does not support a finding of suicidal 
ideation.  No illogical, irrelevant obscure speech is shown 
prior to June 10, 2005; neither are any obsessional rituals.  
In April 2005 the veteran reported having one 2 minute panic 
attack a month and depression 25 percent of the time which 
the Board does not associate with near continuous panic or 
depression.  Impaired impulse control and periods of violence 
are not shown prior to June 10, 2005.  The veteran has 
consistently been described as oriented times three and at 
his January 2005 VA examination his personal hygiene and 
grooming were described as good.  While the veteran appears 
to have difficulty in establishing and maintaining effective 
relationships, an inability to maintain relationships, as is 
contemplated in the 70 percent rating, is not shown by the 
evidence of record.  The Board is aware that in June 2003 a 
private physician reported that the veteran was unable to 
sustain social and work relationships; however, the Board 
finds the veteran's repeated reports of visiting veterans and 
others in hospitals more compelling, and strong evidence 
against a finding of an inability to maintain relationships.

The Board is well aware that the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
See Mauerhan, 16 Vet. App. 436.  In this case the Board is of 
the opinion that the actual symptoms reported, as detailed 
above, show disability that would be better described as 
occupational and social impairment with reduced reliability 
and productivity rather than occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Simply put, the level of disability contemplated by the 
70 percent evaluation is not shown prior to June 10, 2005.  
With the exception of the June 2003 private examination 
report and a few GAF scores, which are discussed below, the 
competent medical evidence appears to show moderate to severe 
disability with exacerbations at times.  While the veteran 
does report avoiding people, he also reports having at least 
a few friends and making a commendable effort to console 
veterans and other ailing individuals.  His mood does appear 
to vary and was reported as euthymic in January 2005.  The 
veteran has been described as pleasant and cooperative with 
normal speech.  The evidence just does not show the level of 
severity needed for a higher evaluation.   

While the veteran was assigned a GAF score as low as 35 prior 
to June 10, 2005, he was also assigned a score as high as 53 
(and the examiner who assigned this score noted that it 
reflected moderate impairment of social interactions).  The 
Board notes that the DSM-IV directs that GAF scores be 
assigned followed by the time period reflected in the rating.  
The score of 53 was noted to be the current score (in 
September 2003).  When the scores of 35 were assigned there 
was no indication for what period those scores covered.  
Theoretically, these scores could represent the veteran on 
his very worst day over an extended period of time, or during 
an exacerbation.  Again the Board notes that degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations.  See 
38 C.F.R. § 4.1.  In any event, the Board finds that the 
veteran's disability picture more nearly approximates that of 
the 50 percent level as moderate to severe disability is 
shown by GAF scores and the specific findings reported by 
medical professionals are more consistent with this level of 
disability.  See 38 C.F.R. § 4.7.  

After June 10, 2005, the veteran's GAF scores appear to have 
risen, seemingly showing improvement in his condition.  
However, the Board is of the opinion that the specific 
symptomatology and level of functioning reported by medical 
professionals does not show improvement; instead, it appears 
that the veteran's disability worsened.  For example, in 
April 2005 the veteran's physician reported that he was 
having panic attacks once a month and in June 2005 the 
veteran's physician reported that he was having 5 panic 
attacks a week.  He also reported an increased of depression 
during that time from 25 percent to 75 percent.  As reported 
on the August 2006 VA psychiatric examination report, the 
veteran also started to develop some psychotic symptoms.  At 
that examination the veteran reported shoving his adult son 
in confrontations and shoving others who came behind him and 
surprised him.  Considering the veteran's reported 
symptomatology and level of functioning combined with his GAF 
scores reflecting serious disability the Board is of the 
opinion that a 70 percent rating, but no more, is warranted 
as of June 10, 2005. 

A rating higher than 70 percent is not warranted as the 
competent evidence of record is against a finding of total 
occupational and social impairment.  None of the 
demonstrative symptoms listed in DC 9440 for a 100 percent 
rating are shown by the evidence of record, and the veteran's 
symptoms as reported above are not similar to the amount of 
occupational and social impairment reflected in the 
demonstrative symptoms - namely the veteran's symptoms do not 
suggest total occupational and social impairment.  In fact, 
the veteran reports that he does volunteer work with veterans 
and he has consistently reported visiting people in 
hospitals.  

At no time during the appeal has there been a demonstration 
of total occupational and social impairment with gross 
impairment in thought, persistent delusions or hallucinations 
or grossly inappropriate behavior.  Private treatment records 
from April 2005 through November 2007 show that the veteran 
consistently denied suicidal ideation with the exception of 
two occasions where he reported suicidal ideation "rarely" 
and "25%."  While the veteran has shoved others, there is 
no indication that he is a danger to others.  As such, the 
evidence of record is against a finding that the veteran is 
in persistent danger of hurting himself or others.  The 
August 2006 VA examiner reported that the veteran had the 
ability to maintain minimum personal hygiene and had no 
problem with activities of daily living.  Other evidence of 
record supports this conclusion as well.  Complete 
disorientation as to time, place, memory or relatives has not 
been shown.  For all the reasons above, the Board finds that 
the disability picture more nearly approximates that of the 
70 percent level (occupational and social impairment, with 
deficiencies in most areas) than it does the 100 percent 
level (total occupational and social impairment).  As such, 
an evaluation in excess of 70 percent is not warranted.  See 
38 C.F.R. § 4.7.          

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 50 and 70 percent evaluations for the relevant periods, 
the Board finds that the preponderance of the evidence does 
not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
evaluation for PTSD in excess of 50 percent prior to June 10, 
2005 and in excess of 70 percent as of June 10, 2005, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  The Board finds no basis upon which to predicate 
assignment of further "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD 
prior to June 10, 2005, and the 70 percent evaluation for 
PTSD as of June 10, 2005, are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 


ORDER

Entitlement to an evaluation of 50 percent, but no more, 
prior to June 10, 2005, and an evaluation of 70 percent, but 
no more, as of June 10, 2005, for PTSD is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation for PTSD in excess of 50 percent 
prior to June 10, 2005, and an evaluation in excess of 
70 percent as of June 10, 2005 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


